Citation Nr: 1515150	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-13 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability based upon individual unemployability (TDIU).  


REPRESENTATION

The Veteran represented by:  Byron Dinkla, Agent


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel




INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2011 and August 2012 rating decisions by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  From the effective date of service connection in December 2010, the Veteran's PTSD is shown to be productive of a disability picture that more nearly approximates that of occupational and social impairment with reduced reliability and productivity, and difficulty in establishing and maintaining effective relationships; the symptoms do not present a disability picture that more nearly approximates that of occupational and social impairment with deficiencies in most areas.  

2.  The evidence does not demonstrate that the Veteran is unable to secure and follow a substantially gainful occupation consistent with his education and occupational experience by reason of his service-connected disabilities.


CONCLUSION OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Where, as here, the appeal stems from notice of disagreement with the award of an initial disability rating following the grant of service connection, further VCAA notice is not required.  38 C.F.R. 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA statutory duties under 38 U.S.C.A. § 5104 and § 7105.  In this regard, a statement of the case was issued in April 2013 (PTSD) and July 2014 (TDIU) which set forth the diagnostic code criteria to be satisfied to warrant a higher initial rating for PTSD.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran VA examinations in March 2011, July 2012 and June 2014.  

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate the disability.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Increased Rating for PTSD

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

Posttraumatic stress disorder (PTSD) is rated under Diagnostic Code 9411 under the General Rating Formula for Mental Disorders. 

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411 and the General Rating Formula. Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).) 

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  GAF score from 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging from 61 to 70, for example, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

While the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder, rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as explained above. 

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The Veteran's PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 50 percent disabling, effective in December 2010 when service connection was established.

The Board notes that in November 1999, over a decade before the Veteran filed his claim for service connection for PTSD, the Veteran fell, suffered a subdural hematoma, and had brain surgery.  There is medical evidence suggesting that the Veteran has suffered cognitive impairment since that time.  In addition, the Veteran states that on the advice of his doctors, he could no longer work as a self-employed logger.

In a VA examination in March 2011, the examiner noted the Veteran was a difficult historian requiring frequent redirection.  Since his head injury, the Veteran has had significant memory problems.  The Veteran reported frequent nightmares awaking after three to four hours of sleep.  He also stated he had a lot of irritability and prefers to be alone.  He asserted he had violent impulses towards others and struggled with paranoia.  He did not have any problems with suicidal thinking and does not become suicidal.  The Veteran described impaired concentration and he often feels depressed with low self-esteem resulting in occasional crying spells.  He has a low frustration tolerance and easily becomes emotional.  The Veteran also stated he has a sense of foreshortened future.  He also reported frequent flashbacks to Vietnam,  His appetite was not good.

The Veteran stated he has been a heavy drinker since 1964.  He was married for seventeen years and now has been divorced since 1999 (the same year he had the subdural hematoma).  He is in a current relationship with a woman.  He does household chores and walks to the post office once a day.  He does not socialize.  

The Veteran was alert and oriented.  His affect was restricted.  He has no suicidal or homicidal ideation.  At night, the Veteran stated he sees people walking through the house when no one is there.  The examiner stated there was no current paranoia or overt evidence of psychosis.  The Veteran had a chronic struggle with insomnia and irritability.  He also had additional hyperarousal symptoms of impaired concentration, hypervigilance, and paranoia.  The Veteran's speech was somewhat pressured and required redirection at times.  Generally, however, the speech was linear and logical.  His judgement and insight were intact.  Although the examiner found the Veteran to be a difficult historian, there was no overt evidence of cognitive impairment.  

The diagnoses were PTSD and alcohol abuse.  The GAF was 51, which indicated to the VA examiner that the Veteran had moderate to severe impairment of social and industrial functioning.  The Veteran's PTSD did not impair his ability to engage in either physical or sedentary employment and the Veteran was capable of handling his own financial affairs.  When he was employed, the Veteran's symptoms of irritability and impaired concentration did not interfere with social and industrial functioning.  The VA examiner described the Veteran as having chronic moderate symptoms.  The examiner also concluded that the Veteran's mental state deteriorated since the subdural hematoma.  

In September 2011, the Veteran entered a VA residential program to deal with his drinking.  He reported being incarcerated in July 2011 for assault and a parole violation.  He also has had numerous DUIs and was under house arrest for two years. The Veteran was noted to be alert and oriented.  He had a pleasant mood and congruent effect.  He was very cooperative and his speech was clear and coherent without flight of ideas or looseness of association.  There was no suicidal or homicidal ideation.  He denied hallucinations.  His judgment was intact and memory appeared to be grossly intact.  The Veteran's mood was stable throughout the program.  

In October 2011, the Veteran completed the residential program but there was some evidence he was still drinking.  The Veteran reported seeing things in the periphery of his vision which frightened him.  The note indicated the Veteran did not have any apparent cognitive difficulties and he remembered past providers.  He speaks frequently to family members.

In November 2011, the Veteran was given several psychological tests.  The results demonstrated that the Veteran did not have thoughts of killing himself and he had no episodes of depression before he started drinking or during periods of abstinence.  He nevertheless endorsed severe level of depression symptoms, particularly sadness, loss of pleasure, and loss of energy.  He was deemed a low risk for suicide.  In cognitive testing, the Veteran was in the 48th percentile and had no clear focal strengths or deficits.  

In a VA examination in July 2012, the Veteran was diagnosed with PTSD and alcohol abuse, now in remission.  His GAF score was 65, resulting in social and industrial functioning that resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran had recurring disturbing dreams of events in Vietnam.  He avoids thoughts or activities that remind him of his stressors and has a marked decrease of interest in activities.  The Veteran described difficulty sleeping, irritability or outbursts of anger, hypervigilance, and an exaggerated startle response.  The Veteran also reported anxiety, chronic sleep impairment, a mild memory loss, and disturbance in motivation and mood.  

In a VA examination in June 2013 for erectile dysfunction, the Veteran was noted to have marked irritability with violent impulses towards others and the consequential social withdrawal,  He also had severe middle insomnia, occasional paranoia, a decrease sense of self-worth and emotional lability.

In a May 2014 VA treatment note, the Veteran was cheerful, hypomaniac, alert, well oriented, and his speech was logical, although he tended to speak rapidly.  He became tearful when talking about his Vietnam experiences.  He stays away from everyone but his girlfriend and family.  He expressed thoughts about getting married again and was looking for a house.  The Veteran was not suicidal or depressed.  He no longer attended his church due to a conflict with the preacher.  The Veteran stated that if he is treated disrespectfully, he wants to kill the other person, so he avoids being around others.  

The Veteran was provided a third VA examination in June 2014.  The diagnoses were PTSD and an unspecified neurocognitive disorder but the examiner noted the symptoms of the two disorders do not overlap and his report focused on the PTSD symptoms.  The Veteran reported living with his sister for the last five to six years and has had a good relationship with her.  He also had a longtime girlfriend.  The Veteran stated he stayed in his room and reads a lot.  He does not go anywhere and has isolated himself in the past five to six years.  The Veteran stated his doctors told him not to work after he had brain surgery.  The Veteran reported sleeping good and getting eight hours of sleep with no nightmares.  He does have repeated, involuntary intrusive thoughts about Vietnam and tries to keep himself busy to keep himself from these thoughts.  The Veteran reported anger as a problem and he avoids clubs and bars where he can get into trouble.  He recalled one anger incident where he wanted to harm a person who was spreading lies about his girlfriend.  The Veteran avoids crowded places and thinking or talking about the trauma or anything that might trigger his memories.  The Veteran had persistent and exaggerated negative beliefs or expectations about himself or others.  He had a markedly diminished interest or participation in significant activities, hypervigilance, and an exaggerated startle response.  The Veteran also had symptoms of depressed mood anxiety, mild memory loss, disturbance of motivation and mood, and difficulty in maintaining his esteem and effective work and social reliability, and symptoms of disorientation to time and place. The Veteran did not have any suicidal or homicidal ideation.  Since the residential program for his alcohol problem, he only drinks one beer a month.  

The Veteran was oriented and appeared to be in a good mood.  He denied suicidal or homicidal ideation and he denied auditory hallucinations.  There was no overt evidence of psychoses.  His speech was somewhat pressured and he required redirection at times.  His speech, however, was linear and logical.  Judgment and insight was intact but the Veteran did evidence memory impairment.  

The examiner concluded that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  Furthermore, the level of occupational and social impairment is more likely than not primarily related to PTSD.  The Veteran's impairment does not reach the level of warranting unemployability.  That, however, did not mean the PTSD had some effect on the Veteran's employability.  He is expected to have moderate impairment due to his current PTSD.  The examiner believed it was important to note that the Veteran was able to maintain employment in his chosen profession (i.e., logging) until he was physically injured.  The Veteran was informed by his doctor that he could no longer work due to medical problems.  Thus, it appears that PTSD symptoms did not likely impair employment of his chosen profession in the past.  The Veteran was capable of managing his financial affairs.  


Analysis

The Veteran's PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 50 percent disabling, effective in December 2010 when service connection was established.  In addition, the medical evidence establishes that the Veteran suffered a brain injury in 1999 which resulted in surgery for a subdural hematoma.  The Veteran is not service connected for the residuals of the subdural hematoma and surgery, mainly cognitive impairment, and as such, cannot receive PTSD compensation for any symptom attributable solely to the brain injury.  The residuals of the brain injury present a somewhat complicating factor for evaluating PTSD symptomatology, because it too effects the Veteran's cognitive and emotional/behavioral functioning, see 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The Veteran has undergone VA examinations to assess the severity of PTSD, and where possible the brain injury symptomatology was differentiated from that of PTSD.  

In a similar manner, the Veteran points to the March 2011 VA examination concerning the examiner's inability to differentiate between the PTSD symptoms and his alcohol abuse.  The Board notes under VA's governing regulations, alcohol and drug abuse in general constitutes willful misconduct. 38 C.F.R. §§ 3.301(c)(2) , 3.301(c)(3).  Service connection cannot be granted for drug and alcohol-related conditions as a primary disability.  See 38 U.S.C.A. §§ 105, 1110, 38 C.F.R. §§ 3.1(n), 3.301(d).  Nevertheless, the Board has taken the March 2011 examiner's statements into account in its analysis.  Furthermore, subsequent to this examination, the Veteran received treatment and the Veteran's symptomatology improved with the VA examiners able to isolate only the PTSD symptoms, their level of severity, and how PTSD alone affected his functioning.  In any event, for the purposes of this decision, the Board has taken care to not distinguish between manifestations of service-connected and nonservice-connected foot disability in the absence of medical evidence which clearly does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Veteran points to daily symptoms of frequent nightmares with 4 hours of sleep a night, irritability, isolation, paranoia, impaired concentration, depression, low self-esteem, intermittent crying spells, easy frustration, and flashbacks of Vietnam.  His speech was described as somewhat restricted and required redirection at times.  He also reported visual hallucinations.  In the Veteran's view, these symptoms present a disability picture that more closely represents a 70 percent rating.

The Board recognizes that the evidence supporting the Veteran's claim for a higher rating for PTSD includes his statements regarding the severity of his disability.  The Board has considered the Veteran's lay statements and arguments that his PTSD is worse than currently evaluated.  In evaluating a claim for an increased schedular disability rating, however, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Furthermore, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is not, however, competent to identify a specific level of disability of PTSD according to the criteria of the General Formula.  That involves specialized knowledge or training in identifying injuries and diseases of the mental health area.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  

Such competent evidence concerning the nature and extent of the Veteran's PTSD disability have been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.   

After a careful review of the evidence, the Board has concluded that the findings and symptoms from all three VA examinations in 2011, 2012, and 2014, and the other medical records, in terms of type and degree, that comprise the criteria for a 50 percent rating under Code 9411.  From the time of the first VA examination in 2011 to the most recent VA examination 2014, the Veteran's symptomatology does not present a disability picture that more nearly  approximates or meets the criteria for a 70 percent rating.  The examiners in all three examinations stated that there was not total occupation and social impairment (which are criteria for a 100 percent rating) or that the signs and symptoms of the disorder did not result in deficiencies in areas of judgment, thinking, family relations, work, mood, and school (which are criteria for a 70 percent).  Rather, the examiner have determined that the Veteran's symptoms, as previously described, were productive of reduced reliability and productivity, which are the criteria for a 50 percent rating under Code 9411.  The problems related to occupational functioning were decreased concentration, memory loss, and poor social interaction but there was no indication it reduced his work effectiveness while he was self-employed as a logger.  In fact, he appeared to use work as therapy or alleviate his symptoms.  He has stated he likes to stay busy to avoid intrusive thoughts.  The examiners have also pointed out that there was, difficulty establishing and maintaining effective relationships, mild memory impairment, and difficulty concentrating.  His speech was restricted or pressured at times, he complained of paranoia, and he had chronic sleep impairment, at least in June 2011 and July 2012, that would result in decreased efficiency at work.  Once again, however, the reports of these symptoms and their severity did not reduce work effectiveness and the report seems to indicate these symptoms do not affect his overall occupational functioning.  In sum, his PTSD symptoms had more social impairment then occupational impairment, but overall still resulted only in reduced reliability and productivity, not deficiencies in most areas of occupational and social impairment

The Board recognizes that his anger indicates impaired judgment.  The 50 percent rating recognizes that anger is a problem causing impairment in maintaining occupational function, but it is not as severe as the picture for a 70 percent rating.  Except for one arrest for assault, there have not been any periods of violence (meaning multiple attacks) as referred to in the schedular criteria for a 70 percent rating.  The Veteran also has also been willing to use coping strategies such as walking away or staying away from bars where he knows he might get into trouble.  This ability is something the Board finds is a level of anger that warrants a 50 percent, not 70 percent, rating including in the area of employment.  Having such strategies and using them is evidence that the Veteran does not demonstrate impaired impulse control, but rather, intact impulse control and an ability to use judgment and walk away rather than continue an argument or confrontation.  Stated another way, the Veteran would be able to deal with his anger at the work place in an appropriate and relatively effective manner.  It is an adaptation, not inability to deal with stressful circumstances.  It may have resulted in reduced reliability and productivity, but the Board finds there is no reason his symptoms of anger or irritability would result in a deficiency that cost him a job or discipline/reprimands from his employer. There also is no indication of anger frequency that is near continuous the same way the criteria mentions near continuous panic or depression affects one's ability to function and thereby warrants a 70 percent rating. 

In a similar manner, the Veteran's social isolation and paranoia has caused occupational impairment, but apparently has limited the type of employment.  He may be precluded from jobs that involve interaction with others, such as sales, but he still has the ability to work in areas and jobs that allow him to work alone, such as, apparently, his self-employment as a logger.  Again, the Board views a 70 percent rating requires a disability picture requiring symptoms of PTSD making employment even in this situation difficult, even though not impossible.  In the solitary situation, the Veteran would be able to work successfully in a situation that is comfortable to him and with him exercising strategies that allow him to perform his job duties.  As the June 2014 VA examiner noted, the Veteran's impairment affected but did not prevent employment. The March 2011 VA examiner stated the symptoms of anger/irritability and impaired concentration did not interfere with employment.  Stated another way, he was and the evidence suggests is still able to function independently, appropriately, and effectively and could adapt to his work setting, even with PTSD.  In contrast, a 70 percent rating is warranted under the criteria for symptoms of such severity that the Veteran would be unable to function even if it is an isolated work setting.  Thus, the Veteran is impaired in social functioning, but his PTSD has not made a major inroad into his industrial adaptability. 

He initially reported sleep difficulties with resulting symptoms, but again, the record before the Board demonstrates the severity does not affect his overall occupational functioning.  It no doubt caused the Veteran fatigue but apparently it did not occur with a frequency or severity as he is still able to function.  Furthermore, this symptoms appears to have improved recently with the Veteran reporting at the 2014 VA examination that his sleep was good.  Further, his depression has not prevented him from functioning independently, appropriately, and effectively. The examiners did not record problems with judgment, thinking, or mood other than some depression, anxiety, and paranoia.  He has never had any suicidal ideation, thoughts, or plans 

There is evidence of hallucinations.  The Veteran has reported seeing imaginary people in his home at night or sees things in the periphery of his vision.  He has not, however, reported hallucination at all VA examinations or in his treatment notes.  For instance, he reported the peripheral vision hallucinations in October 2011, but one month earlier, in September 2011, he reported no hallucinations.  There is no evidence that these symptoms interfered with his routine activities.

Hallucinations are symptoms that can warrant a 100 percent rating.  Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.  Here, although present, the Board finds that the frequency, severity, and duration of hallucinations do not rise to the type and degree approximating a 100 degree rating.  See 38 C.F.R. § 4.126.  The Board notes the reference to hallucinations in the criteria for a 100 percent level require persistent hallucinations, which the Veteran does not have.  The presence of hallucinations, therefore, must be demonstrated of a severity similar to the other noted criteria is as severe as other criteria such as near-continuous (and not intermittent) panic or depression affecting the ability to function independently.  The Board is required to assign an evaluation based upon all of the evidence that bears on occupational and social impairment rather than solely upon an assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126 . In sum, while the Veteran's symptoms include hallucinations, this symptom has not affected his ability to function independently or created a deficiency in most areas of the Veteran's life. 

The record does not show that any of the other foregoing symptoms or any other symptoms of the same type and degree approximating a 70 degree rating or higher.  As previously noted, the Veteran was alert and oriented and he took care of his personal appearance.  He was able to control his impulses, and his judgment and insight were intact.  Although he had some paranoid feelings, the symptoms did not interfere with his routine activities.  

He was capable of performing activities of daily living without any noted difficulty.  Frequent complaints included sleep problems, social isolation, irritability, anger, memory impairment, and concentration difficulty, but the symptoms did not affect his ability to function independently.  There is no objective evidence of obsessional rituals that interfere with routine activities, illogical or obscure speech, near continuous panic or depression affecting the ability to function independently and appropriately, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene. The Veteran has demonstrated difficulty in adapting to stressful circumstances and has difficulty in to establishing and maintaining effective relationships, which warrant a 50 percent rating, but for the reasons expressed above, the level of severity has resulted in reduced productivity and has not resulted in the higher level of severity mentioned in the criteria for a 70 percent rating or greater

The Veteran points to his statement in the March 2011 VA examination that his family members fear him.  He actually told the examiner that family members feared him when he came back from Vietnam.  There is no evidence that is still true in the present.  The Veteran lives in his sister's house and has what he calls a good relationship with her,  He has three grown sons and there is no evidence of estrangement.  He also has a longtime girlfriend with whom he is considering marriage.  

The Board has no doubt that his PTSD, particularly his anger/irritability, affected his unsuccessful marriage (which ended in 1999) and likewise is aware it has affected his relationship other family members, but, other than his ex-wife, he is not estranged from any of them and it appears the sister or other family members offer support even when he is not willing to accept interaction with them or gets angry. The Board finds the family willingness to support the Veteran as evidence that family relations are present, even though damaged, and is not so deficient that his PTSD has resulted in severed relations with everyone in his family.  It demonstrates that he has difficulties in establishing and maintaining relationships, the criteria for a 50 percent rating, but it also demonstrates that he has some ability to establish and maintain them.  Stated another way, it may be limited and require more effort by others, but the Veteran is able to maintain some social interactions and relationships. The fact that he has family that sticks with him indicates he has a network to draw upon and to help him cope with his symptoms. In this regard, the Board notes that the Veteran has a longtime girlfriend and as recently as of May 2014, is thinking of getting remarried which again reflects that his has some ability to build and maintain some social relationships.  This evidence therefore suggests that the Veteran's PTSD is not so severe that he has an inability to maintain relationships, which is required by the criteria for a 70 percent rating.

As for symptoms associated with the diagnosis of PTSD but not listed in Diagnostic Code 9411, the symptomatology does not more nearly approximate or equate to the level of occupation and social impairment with deficiencies in the most areas of work, judgment, thinking, or mood required for a 70 percent rating. For example, the Veteran's sleep, memory, and concentration difficulties are not shown to prevent him from performing his activities of daily living.  The Veteran may have unprovoked irritability and anger, with one apparent incident of assault, but there have not, however, been any periods of violence as referred to in the schedular criteria . The Veteran also has also been willing to use coping strategies such as walking away when he gets angry on the job.  As stated earlier, this demonstrates some impulse control and good judgment. 

The Board's review of the evidence has not demonstrated intermittently illogical obscure or irrelevant speech; near-continuous  panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene.  The Veteran points to evidence that his speech was restricted and at times, he had to be redirected.  The Board finds this symptom is more closely aligned to the 50% criteria discussing circumstantial speech, and does not approach the level of speech disturbance noted for a 70% rating, which requires illogical or obscure speech.  At all relevant times, the Veteran has been described as linear and logical.  The Veteran has demonstrated difficulty in establishing and maintaining effective relationships, but for the reasons expressed above, the level of severity has resulted in reduced productivity and has not resulted in the higher level of severity mentioned in the criteria for a 70 percent rating. 

Reconciling the various reports into a consistent disability picture, the present picture of the disability that emerges is that a material change in the overall severity of the disorder has not been demonstrated.  At best, while there has been some fluctuation in the symptoms of PTSD, notably, that it may have affected his relationship with his wife, his symptoms have not reached a level of severity and do not more nearly approximate occupational and social impairment with deficiencies in most areas.  It appears that the Veteran could, although not perfectly, maintain an occupation that allows him to work in a more solitary setting, assuming his brain injury residuals did not prevent him from working.  Instead, overall, the symptoms of PTSD affect the Veteran more socially than occupationally and have resulted in a disability picture more consistent with reduced reliability and productivity.  The symptoms that are attributable to posttraumatic stress under DSM- IV, such as anger, intrusive thoughts, anxiety, and social isolation or emotional distancing are not the equivalent to occupational and social impairment that warrants a 70 percent rating as the Veteran could maintain his current occupation but for his head injury and care for himself.  As noted earlier, the focus of the rating process is on industrial impairment and social impairment is significant only insofar as it affects earning capacity.  There is no evidence demonstrating the Veteran's social impairment has affected his earning capacity.  In any event, social impairment cannot be the sole basis for assigning a 70 percent rating.  38 C.F.R. § 4.126. 

In evaluating all the evidence, the Board finds that the VA examination reports and the VA treatment records reflect that the symptoms of posttraumatic stress disorder are not so severe as to affect the Veteran's everyday life and his ability to function to a degree that more nearly approximates the schedular criteria for a 70 percent rating.  The symptomatology associated with the rating criteria under the General Rating Formula and symptomatology associated with the diagnosis of posttraumatic stress disorder under the DSM- IV do not more nearly approximate or equate to occupational and social impairment, resulting in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, for the next higher rating. 

The Board has considered that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may reflect the severity of his PTSD.  These include, but are not limited to difficulty sleeping, intrusive thoughts, reexperiencing, avoidance, and hyperarousal.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with reduced reliability and productivity, due to such symptoms as: anxiety, avoidance, reexperiencing the stressors, avoidance behaviors, and sleep impairment.  See Mauerhan, 16 Vet. App. 436.  As noted above, the Board finds that these symptoms, their level of severity, and effect do not represent a disability picture indicating deficiencies in most areas such as working, school, family relations, judgment, thinking, or mood.  As for symptoms associated with the diagnosis of posttraumatic stress disorder but not listed in Diagnostic Code 9411, the symptomatology does not more nearly approximate or equate to the level of occupation and social impairment with deficiencies in the most areas of work, judgment, thinking, or mood required for a 70 percent rating.  For example, the Veteran's sleep, memory, and concentration difficulties are not shown to prevent him from performing his activities of daily living or to maintain gainful employment. 

While the Veteran apparently has not been working for reasons other than PTSD, the symptoms do not establish occupational impairment with deficiencies in most areas that would warrant a 70 percent rating.  Occupational impairment warranting a 70 percent rating is established by evidence of a history of ineffective employment such as numerous job changes. 

The pertinent record appears to show only one GAF score, a GAF score of 51 from the March 2011 VA examination.  The Board also takes note of the argument by the Veteran's agent that the assignment of a GAF of 51 by the 2011 VA examiner is "incorrect."  The GAF score is the examiner's application of his medical knowledge to the medical and psychological evidence of the symptoms before him and is his assessment alone to make, not the Veteran or even any other mental health provider, of how the Veteran is functioning.  Since it is his assessment, the Board finds by definition, it cannot be attacked as "incorrect."  Further, as noted, the Veteran, as a lay person, is competent to report his symptoms, but does not have the competency to offer an opinion as to the effect on occupational functioning.  A GAF score in the range of from 51 to 60 represents moderate difficulty in social and occupational (e.g., few friends, conflicts with peers or co-workers), which was also consistent with the Veteran's symptomatology.  As such, the score reflects a disability with moderate symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well.  In any event, a disability rating depends on evaluation of all the evidence and a VA examiner's classification of the level of a psychiatric impairment by words or by a GAF score is to be considered, but is not determinative of the percentage disability rating to be assigned. 38 C.F.R. § 4.126 . Finally, the score is consistent with the conclusions of the various VA examinations that the Veteran's PTSD has over the applicable period resulted in occupational and social impairment with reduced reliability and productivity.  

Further, as discussed above, the symptoms and their severity have remained relatively stable.  Although the Veteran has stated his symptoms have worsened, the Board notes that the Veteran's subjective complaints have remained essentially unchanged in severity, when detailed beyond the Veteran's characterizations.  If anything, it appears that the Veteran's symptomatology has improved more recently as demonstrated by his improved sleep and considerations of remarriage.  The Board finds that the PTSD disability has not significantly changed and that a uniform evaluation is warranted for the period considered under this appeal.  Accordingly, as the degree of disability has not increased following the assignment of the initial rating a single evaluation, rather than "staged ratings" is proper.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In short, in evaluating all the evidence, the Board finds that the VA examination reports and the VA treatment records reflect that the symptoms of PTSD are not so severe as to affect the Veteran's everyday life and his ability to function to a degree that more nearly approximates the schedular criteria for a 70 percent rating.  The symptomatology associated with the rating criteria under the General Rating Formula and symptomatology associated with the diagnosis of posttraumatic stress disorder under the DSM- IV do not more nearly approximate or equate to occupational and social impairment, resulting in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, for the next higher rating.  Although the evidence demonstrates that the Veteran has significant social impairment attributable to posttraumatic stress disorder, his symptomatology is not consistent with the criteria for a 70 percent disability rating under Diagnostic Code 9411.  For these reasons, from the effective date of service connection in December 2010, the preponderance of the evidence is against an initial rating higher than 50 percent for posttraumatic stress disorder with anxiety and depression, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability levels and symptomatology to the Rating Schedule, the levels of disability are encompassed by the Rating Schedule.  Higher ratings are provided for more severe conditions relating to PTSD.  Furthermore, the Veteran has not been hospitalized for PTSD.  While the Veteran has not been working due to another non-service connected disability, it does not appear PTSD symptoms to be so significant that he could not work in a solitary setting and/or accommodations can be made for him at work.  The Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, which is mainly irritability, and isolation.  As noted in the discussion above, those symptoms are contemplated under the General Formula for Mental Disorders and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.  In short, the evidence has not shown that there is marked interference with employment. In light of the foregoing, the assigned schedule ratings are adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).
Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Rating for Compensation Based on Individual Unemployability (TDIU)

The Veteran is service connected for PTSD at 50 percent disabling and for erectile dysfunction, which is noncompensable.  Although a claim for TDIU would already be considered part of the increased rating claim for PTSD, Rice v. Shinseki, 22 Vet. App. 447 (2009), the RO denied TDIU in an August 2012 rating decision because the Veteran did not meet the schedular criteria for a TDIU rating.  The Veteran, however, asserts that he should be considered for an extraschedular evaluation for entitlement to TDIU, which the Board notes was denied in the July 2014 statement of the case. 

VA will grant a total disability based upon individual unemployability (TDIU) when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the Veteran from securing or following a substantially gainful occupation.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (central inquiry in TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability).  The word "substantially" suggests an intent to impart flexibility into a determination of a Veteran's overall employability, as opposed to requiring him to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

As noted, the Veteran is service connected for PTSD, currently rated at 50 percent, and erectile dysfunction, currently rated at 0 percent.  His total combined rating is 50 percent and the Veteran therefore does not meet the schedular criteria for TDIU. However, TDIU can also be granted on an extraschedular basis.  38 C.F.R. § 4.16(b).  It is established VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled, and, therefore, rating boards are to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).  

As noted from the discussion from above, the Veteran has not worked since 1999, when he fell and suffered from a subdural hematoma.  After the surgery, his physicians apparently advised him not to return to his self-employed business as a logger.  The Board notes the Veteran, when filing his claim for TDIU, cited the head injury, not PTSD, as the reason he is incapable of employment.  Nevertheless, the Board has considered entitlement to TDIU based upon his service connected disabilities.  As thoroughly discussed above, his PTSD affects employment, but does not prevent employment.  There is no evidence that his erectile dysfunction limits his work as noted in the 2013 VA examination.  

Based upon all of the foregoing evidence, the Board has concluded that the Veteran's service connected disabilities do not prevent him from securing or following a substantially gainful occupation, consistent with his education and occupational experience, either separately or combined.  Neither of his medical service connected disabilities, e.g., PTSD or erectile dysfunction, have been determined by medical experts to have a functional impact that prevents or even impairs the Veteran from obtaining and maintaining gainful employment due solely to his service connected disabilities.  While the PTSD has some functional impact upon employment, it is of moderate difficulty, allowing the Veteran to function in the right environment, which the Veteran was apparently able to do in the logging business.  None of the VA mental health examiners described the Veteran as unemployable due to the PTSD.  

The Board is aware that the Veteran argues the July 2014 VA examiner did not provide any rationale to his opinion on employment.  This is an incorrect reading of the VA examiner's report.  The June 2014 VA examiner noted, the Veteran's impairment affected but did not prevent employment.  That examiner noted that any social and more importantly occupational impairment was more likely due to PTSD.  He is expected to have moderate impairment due to his current PTSD.  The examiner believed it was important to note that the Veteran was able to maintain employment in his chosen profession (i.e., logging) until he was physically injured.  This conclusion was corroborated by the March 2011 VA examiner who stated the symptoms of anger/irritability and impaired concentration did not interfere with employment.  Thus, the Board finds the June 2014 VA examiner did provide a rationale for his conclusion.  

Therefore, the medical evidence is against a determination that the Veteran is unable to secure or to follow a substantially gainful occupation by reason of service-connected disabilities.  The Board concludes that the criteria for referral on an extraschedular basis have not been met. 

Notably, a "combined effects" medical opinion was not obtained in connection with the TDIU claim.  However, one is not required under VA's duty to assist.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  In the Veteran's case, the separate opinions provide sufficient evidence in deciding the claim.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.

Entitlement to TDIU is denied.  



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


